Citation Nr: 1644528	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-31 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD.

In February 2012, the Veteran testified via video-conference before a Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  The Board informed the Veteran that the VLJ who conducted that hearing was no longer employed by the Board and offered him the opportunity to be heard by another VLJ.  In August 2016, the Veteran testified via video-conference before the undersigned VLJ, seated at the Board's Central Office in Washington, D.C.  Transcripts of the hearings have been associated with the claims file.

In December 2013, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

The Veteran's PTSD is medically linked to a stressor during active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 7104 (d)(1) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD on the basis that such is related to at least one of his in-service stressors.  Specifically, in a number of statements made during the appeal, including during his Board hearings, the Veteran asserts, in pertinent part, that he was at Fort Knox in 1974, during basic training and was on the rifle range, in a foxhole.  He reported that the soldier on his left-hand side had a "hot round" discharge from his weapon and go into his shirt and that when the solider jerked around to try to remove the ammunition, he mistakenly shot the soldier on his left-hand side and killed him.  

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  



The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran has a current diagnosis of PTSD.  Specifically, in June 2007, the Veteran was diagnosed with PTSD, delayed onset.  During this instance of VA treatment, and during other instances, the Veteran reported two in-service incidents wherein he was exposed to the death of his fellow service members, one being the incident described above, the accidental shooting on the firing range at Fort Knox in 1974.  

The Veteran also has an in-service stressor.  His service personnel records indicate that he was assigned to basic training at Fort Knox in 1974, to the Alpha Company, 16th Battalion, 4th Brigade.  The Veteran has offered a number of written and oral statements as to the Fort Knox incident.  In August 2016 statements, two fellow service members, L.E. and C.C., reporting that they were on the rifle range in 1974 at Fort Knox and saw the blood on the injured soldier after the weapon-discharge accident.  In an August 2016 statement, a fellow service member reported that he was the commander of the Alpha Company, 16th Battalion, 4th Brigade, at Fort 

Knox in 1974, and that when the incident occurred on the rifle range, a sister company, Bravo Company, 16th Battalion, 4th Brigade, was also on the rifle range.  He reported that the incident involved a left-handed shooting death of a young trainee when a hot round went into his jacket and he jumped and accidently discharged his weapon, killing the soldier beside him.  He asserted that the incident was tragic and caused anxiety among the trainees.

Of record is a September 2009 response from the United States Army Crime Records Center, indicating that they had no records of a soldier being shot during basic training.  However, in an October 2014 response, that same agency also reported that the request was for records beyond their 40-year retention schedule.  In September 2014, the Defense Personnel Records Information Retrieval Service (DPRIS) reported that they were not able to locate any unit records pertaining to the16th Battalion, 4th Infantry Brigade, at Fort Knox, in 1974, and that other historical documents did not document the incident reported by the Veteran.  

However, the Veteran, and his fellow service members, are competent to report the circumstances of their service, including witnessing the accidental shooting death of a soldier at Fort Knox on the rifle range, and there is no evidence that they are not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Significantly, there is no negative evidence, as the agencies contacted by the Agency of Original Jurisdiction (AOJ) did not report evidence contrary to the Veteran's reported in-service stressor; instead they reported that they did not have evidence to support such.  Therefore, as there is credible supporting evidence, in the form of the lay statements of the Veteran's fellow service members, that the claimed in-service stressor actually occurred, the in-service stressor element is satisfied.  

Finally, there is a link between the Veteran's in-service stressor and his PTSD.  When the June 2007 VA treatment provider diagnosed the Veteran with PTSD, delayed onset, as his Axis I diagnosis, the treatment provider also attributed such to exposure to accidental deaths during service, his Axis IV diagnosis.  

Because all three service connection elements for PTSD claims are satisfied, medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link between the current symptomatology and the claimed in-service stressor, service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


